DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Applicant’s response filed on June 20, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments filed on June 20, 2022 have been fully considered.
	Information Disclosure Statement
	Applicant filed a copy of the reference not considered previously and requests consideration of said reference (Remarks, page 5).
	In response, the reference cannot be considered in view of the guidance set forth in MPEP 609.05(a). As discussed in this section of the MPEP, when there is a deficiency in an Information Disclosure, the date of correction of the deficiency is the date of the IDS for determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97). In this case, the correction occurred after prosecution has closed. Therefore, for the reference to be considered, the appropriate fee and statement under 37 CFR 1.98(e) would have to be made. Since neither has been done, the reference cannot be considered. 
	Objections to the Specification 
	Applicant argues that the specification has been amended to properly identify the noted trademarks/trade names (Remarks, page 6).
	This argument was persuasive. The previously made objection has been withdrawn.
	Applicant also argues that the issue concerning antecedent basis in the specification for the subject matter of claim 1 was addressed in the substitute specification filed on January 4, 2022 because paras. 30-31 of that substitute specification provide the required antecedent basis (Remarks, pages 6-7).
	This argument was persuasive. The previously made objection has also been withdrawn. 

Allowable Subject Matter
4.	Claims 1-14 are allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637